--------------------------------------------------------------------------------

Exhibit 10.2

 


 
 
SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
 
DATED AS OF
 
JUNE 6, 2011
 
BY AND AMONG
 
GENPACT LIMITED
 
GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED
 
(formerly Genpact Global Holdings SICAR S.à.r.l.)
 
GENPACT GLOBAL (BERMUDA) LIMITED
 
(formerly Genpact Global (LUX) S.à.r.l.)
 
AND
 
THE SHAREHOLDERS LISTED ON THE SIGNATURE PAGES HERETO
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS                                                                     
 3

 
SECTION 1.01
Definitions 
3

 
ARTICLE II CORPORATE GOVERNANCE
 11

 
SECTION 2.01
Composition of the Board 
11

 
SECTION 2.02
Removal 
14

 
SECTION 2.03
Waiver of Applicable Law 
15

 
SECTION 2.04
Role of WB 
15

 
ARTICLE III TRANSFERS OF COMPANY EQUITY SECURITIES
 15

 
SECTION 3.01
[Reserved.] 
15

 
SECTION 3.02
[Reserved.] 
15

 
SECTION 3.03
[Reserved.] 
15

 
SECTION 3.04
[Reserved.] 
15

 
SECTION 3.05
Right of Co-Sale 
15

 
SECTION 3.06
Call Rights 
17

 
 
ARTICLE IV REGISTRATION RIGHTS
 19

 
SECTION 4.01
Demand for Registration             
19

 
SECTION 4.02
Other Registration 
21

 
SECTION 4.03
Underwritings; Cut-backs 
21

 
SECTION 4.04
Obligations of the Company 
22

 
SECTION 4.05
Expenses 
24

 
SECTION 4.06
Indemnification 
25

 
SECTION 4.07
Holdback Agreement 
27

 
SECTION 4.08
Reports Under Exchange Act 
27

 
SECTION 4.09
Limitations on Other Registration Rights 
27

 
SECTION 4.10
Seller Information 
28

 
SECTION 4.11
Notice to Discontinue 
28

 
SECTION 4.12
Form S-3 Registration 
29

 
 
ARTICLE V CERTAIN COVENANTS AND AGREEMENTS
 32

 
SECTION 5.01
Confidentiality    
32

 
SECTION 5.02
Conflicting Agreements 
33

 
SECTION 5.03
Corporate Opportunity 
33

 
SECTION 5.04
Financial and Other Information 
35

 
 
ARTICLE VI MISCELLANEOUS
 35

 
SECTION 6.01
Binding Effect; Assignability; Benefit 
35

 
SECTION 6.02
NOTICES 
36

 
SECTION 6.03
Waiver; Amendment; Termination 
39

 
SECTION 6.04
Governing Law; Venue 
39

 
SECTION 6.05
WAIVER OF JURY TRIAL 
40

 
SECTION 6.06
Specific Enforcement; Cumulative Remedies 
40

 
SECTION 6.07
Entire Agreement 
40

 
SECTION 6.08
Severability 
41

 
SECTION 6.09
Counterparts; Effectiveness 
41



EXHIBITS
 
Exhibit A
GICo Directors; Other Directors

Exhibit B
Form of Joinder Agreement

 



 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
 
SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (this “Agreement”) dated as
of June 6, 2011 among:
 
(i) GENPACT LIMITED, a company organized under the laws of Bermuda (the
“Company”);
 
(ii) GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED (formerly Genpact Global Holdings
SICAR S.à.r.l.), a company organized under the laws of Bermuda (“GGH”);
 
(iii) GENPACT GLOBAL (BERMUDA) LIMITED, (formerly Genpact Global (Lux), a
company organized under the laws of Bermuda S.à.r.l.) (“GGL”);
 
(iv) GENERAL ATLANTIC PARTNERS (BERMUDA), L.P., a Bermuda exempt limited
partnership (“GAP Bermuda”);
 
(v) GAP-W INTERNATIONAL, L.P., a Bermuda exempted limited partnership (“GAP-W”);
 
(vi) GAPSTAR, LLC, a Delaware limited liability company (“GapStar”);
 
(vii) GAPCO GMBH & Co. KG, a German limited partnership (“GAPCO”);
 
(viii) GAP COINVESTMENTS III, LLC, a Delaware limited liability company
(“GAPCO III”);
 
(ix) GAP COINVESTMENTS IV, LLC, a Delaware limited liability company (“GAPCO
IV”, and together with GAP Bermuda, GAP-W, GapStar, GAPCO and GAPCO III, “GAP”);
 
(x) OAK HILL CAPITAL PARTNERS (BERMUDA) L.P., a Bermuda limited partnership (“OH
Bermuda”);
 
(xi) OAK HILL CAPITAL MANAGEMENT PARTNERS (BERMUDA), L.P., a Bermuda limited
partnership (“OH Management”);
 
(xii) OAK HILL CAPITAL PARTNERS II (CAYMAN) L.P., a Cayman Islands limited
partnership (“OH Cayman 1”);
 
(xiii) OAK HILL CAPITAL PARTNERS II (CAYMAN II) L.P., a Cayman Islands Limited
Partnership (“OH Cayman 2”);
 
(xiv) OAK HILL CAPITAL MANAGEMENT PARTNERS II (CAYMAN), L.P.  (“OHCP2”, and
together with OH Bermuda, OH Management, OH Cayman 1 and OH Cayman 2, “OH”);
 
(xv) GENPACT INVESTMENT CO. (BERMUDA) LIMITED, a company organized under the
laws of Bermuda (“GICo”); and
 
(xvi) WIH HOLDINGS, a Mauritius company (“WB”).
 
If GICo shall hereafter Transfer any of its Common Shares to any of its
Permitted Transferees, the term “GICo” shall mean GICo and each of such
Permitted Transferees and any right, obligation or action that may be exercised
or taken at the election of GICo may be exercised or taken at the election of
GICo, and unless otherwise specified herein, such Permitted Transferees.
 
If WB shall hereafter Transfer any of its Common Shares to any of its Permitted
Transferees, the term “WB” shall mean WB and such Permitted Transferees, taken
together, and any right, obligation or action that may be exercised or taken at
the election of WB may be exercised or taken at the election of WB and such
Permitted Transferees who, collectively, hold a majority of all of the Common
Shares held by WB and its Permitted Transferees.
 
W I T N E S S E T H :
 
WHEREAS, GAP and OH intend to distribute the Common Shares held by GICo between
GAP and OH (such distribution, the “Distribution”) and thereafter, to dissolve
GICo;
 
WHEREAS, GE’s rights and obligations under the Amended and Restated Shareholders
Agreement, dated as of August 7, 2007, as amended (the “Prior Agreement”), by
and among GGH and GGL and the shareholders that are signatories thereto
terminated pursuant to Amendment No. 3, dated as of June 6, 2011, to the Prior
Agreement.
 
WHEREAS, in connection therewith, the parties hereto wish to amend and restate
the Prior Agreement, to, among other things, reflect the dissolution of GICo and
to provide for the orderly sale of Common Shares held by the Shareholders; and
 
WHEREAS, the parties hereto desire to amend and restate the Prior Agreement in
its entirety and enter into this Agreement to govern certain of their rights,
duties and obligations with respect to the Company.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01 Definitions.
 
(a) The following terms, as used herein, have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, controls such first Person or is controlled by said Person or is
under common control with said Person, where “control” means the power and
ability to direct, directly or indirectly, to cause the direction of, or, only
with respect to the control of GICo, share equally in, the management and/or
policies of a Person, whether through ownership or control of more than fifty
percent (50%) of the voting shares or other equivalent interests of the
controlled Person, by contract (including proxy) or otherwise.  For the
avoidance of doubt, each of GAP, OH and their Affiliates shall be deemed
Affiliates of GICo so long as GAP, OH and their Affiliates collectively control
GICo.
 
“Applicable Law” means the applicable laws, rules and regulations of Bermuda
that govern the internal affairs of the Company.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.
 
“Change of Control” means (i) if at any time after the date hereof GAP, OH,
GICo, or their respective Affiliates and Permitted Transferees beneficially own,
directly or indirectly, Common Shares which comprise or are convertible into
more than fifty percent (50%) of the outstanding Common Shares on a Fully
Diluted basis (including as part of a “group” (as such term would be interpreted
under Section 13(d) of the Exchange Act) with any Persons), then any Transfer
during such time (other than an Exempt Transfer of the type specified in clauses
(i) and (ii) of the definition thereof) by GAP, OH, GICo or their respective
Affiliates and Permitted Transferees resulting in any Person or “group” (as such
term would be interpreted under Section 13(d) of the Exchange Act) of Persons
other than GAP, OH, GICo, or their respective Affiliates and Permitted
Transferees beneficially owning, directly or indirectly, Common Shares which
comprise or are convertible into more than fifty percent (50%) of the
outstanding Common Shares on a Fully Diluted basis; provided, that following the
Distribution, in order to determine whether any Transfer by GAP or OH is of the
type specified in clause (i) hereto, the last publicly disclosed shareholding of
each of GAP and OH shall be considered, (ii) the Transfer of all or
substantially all of the assets of the Companies (determined on a consolidated
basis) to any Person or “group” (as such term would be interpreted under
Section 13(d) of the Exchange Act) of Persons other than GAP, OH, GICo, or their
respective Affiliates and Permitted Transferees, or (iii) if at any time after
the date hereof GAP, OH, GICo, or their respective Affiliates and Permitted
Transferees beneficially own, directly or indirectly, Common Shares which
comprise or are convertible into more than fifty percent (50%) of the
outstanding Common Shares on a Fully Diluted basis (including as part of a
“group” (as such term would be interpreted under Section 13(d) of the Exchange
Act) with any Persons), then, during such time, any merger, consolidation,
combination, reorganization, recapitalization or other transaction or series of
related transactions resulting in any Person or “group” (as such term would be
interpreted under Section 13(d) of the Exchange Act) of Persons not Shareholders
(or Affiliates of Shareholders) prior thereto owning, directly or indirectly,
Common Shares which comprise or are convertible into more than fifty percent
(50%) of the outstanding Common Shares on a Fully Diluted basis.
 
“Charter” means the Bye-laws and Memorandum of Association of the Company, as
the same may be amended or restated from time to time.
 
“Common Shares” means the ordinary shares of the Company and any capital stock
of the Company into which Common Shares may hereafter be converted, changed,
reclassified or exchanged.
 
“Company Designee” means the Company or any of the Company’s Affiliates.
 
“Corporate Opportunity” means a business opportunity which is, from its nature,
in the line or lines of the Company’s existing or prospective business, unless
there is a reasonable basis to conclude that the Company is not able to
undertake, or has no interest in undertaking, such opportunity.
 
“Director” means a director or other member of the Board who has full rights to
participate in proceedings and to vote on all matters to come before the Board.
 
 “Eligible Recipients” has the meaning set forth in the WB Master Services
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Transfer” means a Transfer of Common Shares pursuant to (i) a registered
public offering under the Securities Act, (ii) any sale in a broker’s
transaction, as defined in subsection (f) of Rule 144 under the Securities Act,
or (iii) after or in connection with the Qualified Initial Public Offering, a
purchase agreement with a placement agent or group of placement agents covering
the Common Shares that contemplates the immediate resale of such securities by
such placement agent pursuant to the resale exemption provided by Rule 144A
under the Securities Act or to “off-shore purchasers” in a Transfer permitted by
Regulation S under the Securities Act.
 
“Fair Market Value” means the price of such Common Shares that would be paid in
an arm’s-length transaction to a willing seller under no compulsion to sell, by
a willing buyer under no compulsion to buy.
 
“Fully Diluted” means all outstanding Common Shares and all securities issuable
in respect of all Common Shares, on an as-converted or as-exercised basis.
 
“GE” means collectively, GECIM and GECM.
 
“GECIM” means GE Capital International (Mauritius), a Mauritius corporation.
 
“GECM” means GE Capital (Mauritius) Holdings Limited, a Mauritius corporation.
 
“GICo Designee” means any of (i) the Company, (ii) GICo’s Affiliates and
(iii) so long as GAP or OH is an Affiliate of GICo, such Person’s limited
partners, capital partners or managed accounts.
 
“Governmental Authority” means any domestic or foreign federal, state or local
government, governmental authority, department, commission, board, bureau,
agency, court, instrumentality, or judicial or regulatory body or entity.
 
“Guarantor” means Wells Fargo & Company, a California corporation.
 
“Independent Director” means a director who is, as of the date of such
director’s appointment and as of any other date on which the determination is
being made, an NYSE Independent Director and an SEC Independent Director and who
qualifies as independent under any applicable requirements of the laws of
Bermuda (or the laws of the Company’s jurisdiction of incorporation, if other
than Bermuda).
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, voting restriction (statutory or other), lien (statutory or other)
or preference, priority, right or other security interest or preferential
arrangement of any kind or nature whatsoever.
 
“Liquidity Requirements” means, with respect to any Marketable Securities of any
Person received by GICo (and following the Distribution, GAP and OH), that the
Marketable Securities received (i) represent less than ten percent (10%) of the
overall market capitalization of such Person, (ii) represent less than fifteen
percent (15%) of the outstanding securities of such Person registered to trade
on such exchange or system, (iii) represent less than sixteen (16) times the
average daily trading volume of such Person for the thirty (30) trading days
immediately preceding determination and (iv) either (A) could be sold
immediately under the volume limitations of Rule 144(e) and other requirements
thereunder or (B) are entitled to the benefits of either (x) a shelf
registration at the time received by such Shareholder or Shareholders until all
such securities are sold by such Shareholder or Shareholder or (y) registration
rights at least as favorable as any Shareholder’s rights in Article IV hereof
(provided that such rights shall be immediately exercisable following receipt of
such Marketable Securities).
 
“Market Price” of any security shall mean the average of the closing prices of
such security’s sales on all securities exchanges on which such security may at
the time be listed or, if there have been no sales on any such exchange on any
day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of each day or, if on any day such security is not so
listed, the average of the representative bid and asked prices quoted in the
NASDAQ System as of 4:00 P.M., in New York City or, if on any day such security
is not quoted in the NASDAQ System, the average of the highest bid and lowest
asked prices on such day in the domestic over-the-counter market as reported by
the National Quotation Bureau, Incorporated, or any similar successor
organization, in each such case, averaged over a period of thirty (30) days
consisting of the day as of which “Market Price” is being determined and the
twenty-nine (29) consecutive trading days prior to such day.
 
“Marketable Securities” means any securities of a Person that are listed on an
established national securities exchange or listed or quoted on a comparable
established exchange or quotation system in any country not subject to foreign
exchange controls.
 
 “MSA Termination” means, if the WB Master Professional Services Agreement is
terminated by (i) MacroWorld, for any reason other than a bona fide termination
pursuant to Section 25.1(a), Section 25.5 or Section 25.7 of the Master
Professional Services Agreement, or (ii) Genpact International pursuant to
Section 25 of the WB Master Professional Services Agreement, the last day
Genpact International is providing Services to MacroWorld (and the other
Eligible Recipients) under the WB Master Professional Services Agreement (other
than Termination Assistance Services) (as each term is defined in the WB Master
Professional Services Agreement).
 
“Nominating Committee” means the nominating and governance committee of the
Company and any replacement thereof.
 
“NYSE” means the New York Stock Exchange.
 
“NYSE Independent Director” means a director who qualifies, as of the date of
such director’s appointment to the Board and as of any other date on which the
determination is being made, as an “Independent Director” under the listing
requirements of the New York Stock Exchange, as amended from time to time, as
determined by the Board of Directors without the vote of such person.
 
“Ownership Percentage” means, in respect of any Shareholder, the quotient
obtained by dividing the aggregate number of issued and outstanding Common
Shares held by such Shareholder and its Permitted Transferees, calculated on a
Fully Diluted basis, by the aggregate number of issued and outstanding Common
Shares held by all Shareholders, calculated on a Fully Diluted basis.
 
“Permitted Transferee” means, in the case of any Shareholder, any entity that is
an Affiliate of such Shareholder (which, in the case of GICo, shall include GAP
and OH following the Distribution); provided, however, in the case of a Transfer
for value by WB, a Permitted Transferee shall be limited to Affiliates that are
(directly or indirectly through one or more Persons) wholly-owned by Guarantor;
provided, further, that, for the avoidance of doubt, WB shall not be deemed to
be a Permitted Transferee of GE.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
Governmental Authority.
 
“Qualified Initial Public Offering” means the Company’s underwritten public
offering of Common Shares pursuant to the registration statement on Form S-1
(file number 333-142875) under the Securities Act and the underwriting agreement
dated as of the date hereof between the Company, the underwriters named therein,
for which Morgan Stanley & Co.  Incorporated, Citigroup Global Markets Inc.  and
JPMorgan Securities Inc.  are acting as representatives, and the selling
shareholders named therein.  The date of the Qualified Initial Public Offering
shall be the date of the final prospectus for such offering.
 
“Reorganization Agreement” means the Reorganization Agreement dated as of
July 13, 2007 by and among the Company, GGL, GGH and the shareholders listed on
the signature pages thereto of GGH
 
“Registrable Securities” means, at any time, any and all Common Shares held by a
Shareholder or issued or issuable upon conversion or exercise of any other
Common Shares held by any Shareholder until (i) a registration statement
covering such Common Shares has been declared effective by the SEC and such
Common Shares have been disposed of pursuant to such effective registration
statement, (ii) such Common Shares are sold pursuant to Rule 144 (or any
successor or similar provision then in force) under the Securities Act,
(iii) the entire amount of such Common Shares owned by a Shareholder may be sold
in a single sale, in the opinion of counsel satisfactory to the Company and the
Shareholder, without any limitation as to volume under Rule 144 (or any
successor or similar provision then in force) under the Securities Act, or
(iv) such Common Shares are otherwise Transferred, the Company has delivered a
new certificate or other evidence of ownership for such Common Shares not
bearing any applicable required legend, and such Common Shares may be resold
without subsequent registration under the Securities Act; provided, that,
notwithstanding clause (iii) above, Common Shares held by WB shall continue to
be Registrable Securities for so long as WB holds at least three (3%) percent of
the then outstanding Common Shares of the Company, calculated based upon the
number of Common Shares reported as outstanding on the cover page of the
Company’s most recent periodic report filed with the SEC; provided, further,
that despite WB ceasing to hold Registrable Securities, the Company shall allow
any Common Shares held by WB that have been registered in connection with the
registration on Form S-3 pursuant to Section 4.12 to remain so registered on
such Form S-3 for so long as such Form S-3 remains effective and the provisions
of Sections 4.04 and 4.06 shall remain in full force and effect with respect to
such registration statement and any sales of securities by WB thereunder.
 
“SEC” means the Securities and Exchange Commission or any similar agency then
having jurisdiction to enforce the Securities Act.
 
“SEC Independent Director” means a director who qualifies, as of the date of
such director’s appointment to the Board and as of any other date on which the
determination is being made, as an “Independent Director” under Rule 10(A)-3
under the Exchange Act as well as any other requirement of the U.S. securities
laws which is then applicable to the Company, as determined by the Board of
Directors without the vote of such person.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of November 7, 2004, as amended, by and among GICo, GE and certain of its
Affiliates.
 
“Share Exchange” means the exchange by the shareholders of GGH (other than GGL)
of their shares of GGH for Common Shares and the exchange by the shareholders of
GGL of their shares of GGL for Common Shares of the Company in accordance with
the Reorganization Agreement.
 
“Share Exchange Date” means the date the Share Exchange is consummated.
 
“Shareholder” means each Person (other than the Company) who, at any relevant
determination date, shall be a party to or bound by this Agreement and holds
Common Shares.
 
“Specified Shareholder” means GECM, GICo (and following the Distribution, GAP
and OH) and any of their Affiliates, provided, that such Shareholder and its
Affiliates, acting together, have the ability to designate not less than one
Director to the Board pursuant to Article II hereof.
 
“Subsidiary” means, with respect to any specified Person, any other Person in
which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least fifty percent (50%) of
either the ownership interest (determined by equity or economic interests) in,
or the voting control of, such other Person.
 
“Transfer” means, (i) when used as a verb, to sell, assign, dispose of,
exchange, pledge, encumber, hypothecate or otherwise transfer, whether directly
or indirectly or through hedging or similar derivative transactions, or agree or
commit to do any of the foregoing (whether by operation of law or otherwise and
whether for lawful consideration or no consideration) and (ii) when used as a
noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
encumbrance, hypothecation, or other transfer or hedging or similar derivative
transaction or any agreement or commitment to do any of the foregoing.
 
“Violation” means losses, claims, damages, or liabilities (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following:  (i) any untrue statement or alleged untrue statement of a
material fact contained in a registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading
 
“WB MSA Expiration Date” means November 30, 2012.
 
 “WB Share Amount” shall mean the number of Common Shares held by WB as of the
date hereof.
 
(b) Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
Section
Agreement
Preamble
Appraised Valuation
3.06(c)(ii)
Approved Underwriters
4.12(f)
Arbitrator Appraiser
3.06(c)(ii)
Company
Recitals
Confidential Information
5.01(a)
Confidentiality Affiliates
5.01(a)
Co-Sale Outside Date
3.05(c)
Co-Sale Period
3.05(b)
Co-Sale Securities
3.05(a)
Demand Registration
4.01(a)
Demand Request
4.01(a)
Demand Shareholder
4.01(a)
FINRA
4.05
FMV Date
3.06(c)(i)
FMV Notices
3.06(c)(i)
Form S-3 Shelf Registration Statement
4.12(a)
GAP
Recitals
GAP Bermuda
Recitals
GAPCO
Recitals
GAPCO IV
Recitals
GAPCO III
Recitals
GapStar
Recitals
GAP-W
Recitals
GE Agreement
4.01(b)
Genpact Appraiser
3.06(c)(i)
GGH
Recitals
GGL
Recitals
GICo
Recitals
GICo Sale
3.05(a)
Holders’ Counsel
4.04(c)
Incidental Registration
4.02
Initiating Shelf Holder
4.12(e)(i)
Non- Underwritten Shelf Take-Down
4.12(e)(iii)
OH
Recitals
OH Bermuda
Recitals
OH Cayman 1
Recitals
OH Cayman 2
Recitals
OH Management
Recitals
OHCP2
Recitals
Participating Co-Seller
3.05(f)
Prior Agreement
Recitals
Purchaser Notice
3.05(a)
Registration Expenses
4.05
S-3 Participating Holder
4.12(b)
S-3 Registration
4.12(a)
Shareholder
6.01(a)
Shelf Take-Down
4.12(e)(i)
Target Filing Date
4.12(a)
Termination Call Notice
3.06(a)
Third Party Purchaser
3.05(a)
Underwritten Shelf Take-Down
4.12(e)(ii)
Underwritten Shelf Take-Down Notice
4.12(e)(ii)
Valid Business Reason
4.01(e)
WB
Recitals
WB Appraiser
3.06(c)(i)

 
(c) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
 
Calculation of Time.  When calculating the period before which, within which or
after which any act is to be done or step taken pursuant to this Agreement, the
date that is the reference date in calculating such period shall be
excluded.  If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to “$” or “dollars” means United
States dollars.
 
Share Numbers and Ownership Amounts or Percentages.  All references in this
Agreement to share numbers or amounts shall be appropriately adjusted for any
stock splits, stock dividends, recapitalizations or the like with respect to
such shares occurring after the date hereof.  For purposes of any calculation of
share ownership amounts or percentages prior to the Share Exchange Date, such
calculation shall be made by multiplying the common shares of GGH owned by such
person or persons (on a fully-diluted basis) at such time by the Share Exchange
Ratio.
 
Consents, Approvals or Notices.  Any consent, approval or notice that may be
given, delivered or provided or is otherwise required to be given, delivered or
provided under this Agreement, whether or not in the exercise of rights under
this Agreement, shall be required to be given, delivered or provided in writing
in accordance with the provisions of Section 6.02.
 
Annexes, Exhibits and Schedules.  The Annexes, Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement.  All Annexes, Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.  Any capitalized terms used in any Annex,
Exhibit or Schedule but not otherwise defined therein shall be defined as set
forth in this Agreement.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Article” or “Section” are to the corresponding Article or Section of this
Agreement unless otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  All references herein to “including” and words of similar import
shall be deemed to mean “including without limitation,” or words of similar
import.
 
ARTICLE II
 
CORPORATE GOVERNANCE
 
SECTION 2.01 Composition of the Board.
 
(a) As of the date hereof, the Board of the Company shall consist of ten (10)
Directors.
 
(i) Subject to the other provisions of this Article II, GICo shall have the
right to designate four (4) persons (and following the Distribution, each of GAP
and OH shall have the right to designate two (2) persons) for nomination by the
Nominating Committee as Directors to the Board, provided that at least two
(2) of such persons shall at all times be NYSE Independent Directors (and
following the Distribution, at least one (1) person designated by each of GAP
and OH shall be a NYSE Independent Director).  At the date hereof such persons
shall be as identified on Exhibit A as GICo Directors.
 
(ii) As of the date hereof, the Chief Executive Officer shall be a Director.
 
(iii) As of the date hereof, the remaining Directors shall be as identified on
Exhibit A as Other Directors, and thereafter shall be such persons as determined
by the Nominating Committee, provided that (x) for so long as the Company is
listed on the NYSE, at least a majority (or such greater number as then required
by the listing standards of the NYSE) of all Directors shall be NYSE Independent
Directors and (y) not less than that number of Directors as is needed for
service on the Audit Committee (or such greater number as then required by
applicable law including the rules and regulations of the NYSE and the SEC)
shall be SEC Independent Directors.
 
(iv) The Board may increase or decrease the number of Directors in accordance
with Applicable Law and the Charter.
 
(b) There shall be a Nominating Committee which shall determine a slate of
directors for nomination for election to the Board of Directors at each annual
general meeting of the Company at which a class of directors is scheduled to
retire and who shall determine nominees to fill any vacancies in accordance with
the requirements herein.  The Nominating Committee shall nominate those persons
designated by the Shareholders in accordance with this Agreement and shall
nominate such other persons determined in accordance with this Agreement.  The
Nominating Committee shall consider any persons suggested for nomination by any
other shareholder in accordance with the Company’s corporate governance
guidelines and any requirements of Applicable Law or the listing standards of
the NYSE.  The size and membership of the Nominating Committee shall be
determined by the Board and shall, to the extent practicable, be comprised of
that number of designees of GICO (and following the Distribution, designees of
each of GAP and OH) as is proportional to the number of Directors who are
designees of GICo (and following the Distribution, designees of each of GAP and
OH) and are on the Board at that time; provided, that it being understood that
for so long as any of GAP or OH is entitled to nominate a Director, such
proportional number shall not be less than one.  The remaining members shall be
Directors who are not designees of either such Shareholder.
 
(c) At each annual general meeting of the Company where Directors are scheduled
to retire in accordance with the Charter, the Shareholders (other than WB) agree
to vote their Common Shares in favor of the election of all of the Directors
nominated by the Nominating Committee.
 
(d) Casual vacancies on the Board (including those resulting from actions
pursuant to Section 2.02) shall be filled by a Person designated by the Board
who shall serve only until the next annual general meeting whereupon the
Shareholders shall vote for that Director in accordance with Section 2.01(b).
 
(e) Subsequent to the date hereof, in the event of any changes in the Ownership
Percentage of GICo (and following the Distribution, each of GAP and OH), GICo
(and following the Distribution, each of GAP and OH) shall be entitled to
designate to the Nominating Committee the number of GICo Directors (and
following the Distribution, the number of GAP Directors in the case of GAP and
the number of OH Directors in the case of OH) which corresponds to its Ownership
Percentage pursuant to the following table, provided that, at least a majority
of such designees of GICo (and following the Distribution, a majority of such
designees of each of GAP and OH) (or, if the number of such persons shall be
two, then one of such persons) shall at all times be NYSE Independent Directors:
 
Ownership Percentage
Number of Designees
> 30% 
4
> 20% and <= 30%
2
=> 10% and <= 20%
1
< 10%
0



GICo (and following the Distribution, each of GAP and OH) shall agree to
proportionate modifications to the Ownership Percentage chart set forth in this
Section 2.01(b) to reflect the number of Directors which GICo (and following the
Distribution, each of GAP and OH) shall be entitled to designate to the
Nominating Committee at various Ownership Percentages after giving effect to all
increases to the size of the Board contemplated by Section 2.01(a)(iv).  A
majority of the Board shall at all times have the right to determine whether or
not the Chief Executive Officer shall be entitled to be a Director.
 
(f) If, at any time, the Ownership Percentage of GICo (and following the
Distribution, each of GAP and OH) is reduced (by Transfer, issuance of new
Common Shares by the Company or otherwise in compliance with this Agreement),
such that the number of Directors that GICo (and following the Distribution,
each of GAP and OH) is entitled to designate pursuant to Section 2.01(e) is
reduced by one (1) or more Directors, then GICo (and following the Distribution,
each of GAP and OH) shall promptly cause such number of its then-designated
Directors equal to the number by which the number of its designated Directors
has been so reduced as aforesaid to resign from the Board.  Such vacant Director
position(s) shall be filled by the Board in accordance with the Charter and this
Agreement.  Notwithstanding that GICo (and following the Distribution, each of
GAP and OH) is no longer entitled to designate one (1) or more persons to serve
as Directors pursuant to Section 2.01(e), nothing herein shall preclude an
Affiliate, director, officer, partner, associate or employee of GICo (and
following the Distribution, each of GAP and OH) from serving on the Board if
such person is elected by the shareholders of the Company in accordance with
this Section 2.01(f).
 
(g) To the extent that GICo (and following the Distribution, each of GAP and OH)
is entitled to designate at least one (1) Director pursuant to Section 2.01(e),
the Company and the Shareholders (other than WB) shall cause the Board to cause
the compensation committee, audit committee, Nominating committee and any other
committee of the Board, if any, to include at least one (1) designee of GICo
(and following the Distribution, each of GAP and OH) but only if in the case of
the audit committee, such designee is an Independent Director and (y) in the
case of the compensation committee and the Nominating Committee, such designee
is an NYSE Independent Director and an SEC Independent Director if the same is
then required by the listing standards of the NYSE and SEC Rules, as the case
may be.  The Board shall not create an executive committee without the consent
of GICo (and following the Distribution, each of GAP and OH), other than any
special committee of Independent Directors established by the Board for a
specific purpose.  This right to appoint Persons to the committees of the
Company shall, at all times be subject to such designees satisfying any other
requirements of Applicable Law and the NYSE Listing Standards.  If any such
requirement is applicable to less than all (but not all) the members of such
committee, such requirement shall nevertheless be satisfied by each such
designee unless compliance therewith is waived by agreement of GICo (and
following the Distribution, each of GAP and OH).
 
(h) [Reserved]
 
(i) The Board shall hold regular meetings at least on a quarterly basis (which
may be by means of video or telephonic conference call) unless otherwise
approved by two-thirds of the members of the Board thereof, including at least
one (1) GICo Director (if a GICo Director is then appointed to the Board) (and
following the Distribution, at least one GAP Director if a GAP Director is then
appointed to the Board and at least one OH Director if an OH Director is then
appointed to the Board).  Subject to the Charter and Applicable Law, at any
meeting of the Board, any GICo Director (and following the Distribution, any GAP
Director and any OH Director) may designate any other GICo Director (and
following the Distribution, any other GAP Director and any other OH Director, as
the case may be) to serve as his proxy to cast his vote on any and all matters
that may properly come before the Board at any such meeting.
 
(j) The Company shall reimburse each of the Directors for all reasonable
out-of-pocket expenses incurred in attending meetings of the Board and meetings
of committees of the Board.
 
SECTION 2.02 Removal.  A Shareholder shall cause any designee named by it as a
Director to resign from the Board, or from service on any committee, and shall
vote its Common Shares in favor of removal of a Director, if at any time such
Director does not satisfy any applicable requirements pursuant to NYSE Listing
Standards or applicable law for service on the Board or a committee.  No
Shareholder shall, at any time it is then entitled to vote for the removal of
Directors from the Board, vote any of its Common Shares in favor of the removal
of any Director who shall have been designated by GICo (and following the
Distribution, GAP and OH) pursuant to Section 2.01, unless (x) the designating
party shall have consented to such removal in writing or (y) such removal is for
cause (which shall include that such person does not satisfy the requirements
for service set forth herein); provided, however, that if GICo (and following
the Distribution, GAP or OH, as the case may be) shall request in writing the
removal, with or without cause, of any such Director so designated by it, such
Shareholder shall vote all its Common Shares that are entitled to vote in favor
of such removal.
 
SECTION 2.03 Waiver of Applicable Law.
 
(a) Notwithstanding anything to the contrary in this Agreement or under
Applicable Law, each Shareholder hereby irrevocably waives any rights such
Shareholder has under Applicable Law and the Charter of the Company which
conflict with or augment in any respect the relative rights and obligations
granted to the Shareholders under this Agreement and agree that the provisions
of this Agreement shall govern the rights and obligations of the parties with
respect to the matters set forth herein.  To the extent the provisions of
Applicable Law or the Charter of the Company provide any Shareholder with any
supermajority or class voting rights or approvals that are in addition to or
differ from the consent rights set forth in this Agreement, each Shareholder
agrees to attend any properly called meeting of Shareholders and vote its Common
Shares and/or execute any agreements, consents or other documents reasonably
required in order to authorize, ratify or approve any matter that is otherwise
approved by holders of a majority of the Common Shares entitled to vote on any
such matter.  Each Shareholder shall promptly vote or shall cause to be voted
all of its Common Shares that are entitled to vote or promptly execute proxies
or written consents, as the case may be, in favor of any matter that requires a
unanimous shareholder vote under Applicable Law and that has been otherwise
approved by holders of a majority of the Common Shares entitled to vote on any
such matter, and the Shareholders will not exercise any dissent rights which
they may have in connection therewith.
 
SECTION 2.04 Role of WB. Notwithstanding anything to the contrary in this
Article II or in this Agreement, WB shall not be bound by any voting
requirements and shall be unrestricted to vote (or to enter into any other
agreement to vote) its Common Shares in its sole discretion. Any reference to
“Shareholder” or “Shareholders” in Article II shall not include WB.


ARTICLE III
 
TRANSFERS OF COMPANY EQUITY SECURITIES
 
SECTION 3.01 [Reserved.].
 
SECTION 3.02 [Reserved.].
 
SECTION 3.03 [Reserved.].
 
SECTION 3.04 [Reserved.].
 
SECTION 3.05 Right of Co-Sale.
 
(a) At any time that GICo (and following the Distribution, either GAP or OH or
their respective Permitted Transferees) proposes to Transfer (“GICo Sale”) any
Common Shares (“Co-Sale Securities”) to any Person other than (i) to a Permitted
Transferee, (ii) pursuant to clauses (i) or (ii) of the definition of Exempt
Transfer, or (iii) less than 44,575,000 Common Shares (each, a “Third Party
Purchaser”), and, if such proposed Transfer would result in a Change of Control,
GICo (and following the Distribution, GAP or OH or their respective Permitted
Transferees, as applicable) (such stockholder, the “Selling Shareholder”) shall
promptly deliver to WB, written notice (“Purchaser Notice”) of such proposed
Transfer indicating the proposed purchase price per Common Share, and the other
material terms and conditions of the proposed Transfer.  WB shall have the right
to sell to the Third Party Purchaser, as a condition to such sale by such
Selling Shareholder, at the price per Common Share and on the same terms and
conditions as set forth in the Purchaser Notice, up to that percentage of the
Common Shares it collectively holds as equals (x) the total number of Common
Shares proposed to be Transferred by the Selling Shareholder divided by (y) the
total number of Common Shares owned by the Selling Shareholder.  The Selling
Shareholder shall issue a new Purchaser Notice if any material term of such
proposed Transfer changes.
 
(b) WB may elect to participate in such GICo Sale pursuant to this Section 3.05
by delivering written notice to the Selling Stockholder within five (5) Business
Days after its receipt of the most recent Purchaser Notice (“Co-Sale Period”)
indicating the number and type of Common Shares it desires to sell to the Third
Party Purchaser.  The failure of WB to respond to the Selling Shareholder within
the Co-Sale Period shall be deemed to be a waiver of such party’s rights under
this Section 3.05.
 
(c) If WB does not elect to participate in the GICo Sale, then the Selling
Shareholder may sell the Co-Sale Securities to the Third Party Purchaser(s) at a
price per Common Share not greater than, and on terms and conditions not
materially more favorable, in the aggregate, to the Selling Shareholder than
those set forth in the Purchaser Notice (except that the Selling Shareholder may
sell the Co-Sale Securities for a lower price or on other terms less favorable
to the Selling Shareholder); provided, however, that such sale (A) is bona fide
and made for consideration consisting solely of cash, Marketable Securities or
both; provided that the Marketable Securities that would be received satisfy the
Liquidity Requirements and (B) is completed within one hundred and eighty (180)
days after the expiration of the Co-Sale Period (the “Co-Sale Outside Date”).
 
(d) The exercise or non-exercise of WB’s rights under this Section 3.05 to
participate in one (1) or more GICo Sales shall not affect such party’s rights
to participate in subsequent sales by GICo (and following the Distribution, GAP
or OH) that meet the conditions specified in this Section 3.05. WB hereby agrees
that it shall treat all aspects of the Purchaser Notice and the GICo Sale as
Confidential Information and shall be bound by the confidentiality obligations
in Section 5.01 with respect to such Purchaser Notice and GICo Sale.
 
(e) At all times prior to entry by WB into a binding agreement with a Third
Party Purchaser with respect to a GICo Sale, such party shall be free to
withdraw its participation in such sale.  None of GICo (and following the
Distribution, GAP or OH)  or WB shall have any liability to the other if any
sale proposed to be made pursuant to this Section 3.05 is not consummated.
 
(f) In connection with any GICo Sale pursuant to this Article III, WB, if
it participates in such GICo Sale (a “Participating Co-Seller”), shall only be
required to make substantially the same representations and warranties,
covenants and other agreements as the Selling Shareholder has agreed to make in
connection with the proposed Transfer.  The Participating Co-Seller shall be
obligated, in connection with any GICo Sale, to bear its proportionate share of
all transaction-related costs, fees and expenses (including the reasonable fees,
costs, expenses and disbursements of the Selling Shareholder attorney and
financial advisors) and to be liable for its proportionate share of all
indemnification obligations on a several and not joint basis, in each case, with
respect to its pro-rata share of such GICo Sale (based on such Participating
Co-Seller’s Common Shares Transferred in relation to the total number of Common
Shares Transferred on a Fully Diluted basis); provided, however, that no
Participating Co-Seller shall be obligated in connection with such Transfer to
agree to indemnify or hold harmless any Person with respect to an amount in
excess of the net proceeds received by it in connection with such Transfer.
 
SECTION 3.06 Call Rights.
 
(a) MSA Termination.  If the MSA Termination occurs prior to the WB MSA
Expiration Date, the Company (and/or any Company Designee) may, at its option,
by delivery of written notice (the “Termination Call Notice”) to WB within
ninety (90) days after the date of the MSA Termination, require WB to sell, and
in such case WB shall sell, to the Company (and/or any Company Designee) any or
all of WB’s Common Shares then held by WB upon the terms and conditions set
forth in this Section 3.06.  If the Company (and/or any Company Designee) fails
to deliver the Termination Call Notice within ninety (90) days after the date of
the MSA Termination, WB shall retain its Common Shares.
 
(b) The purchase price of the Common Shares sold by WB to the Company pursuant
to Section 3.06(a) shall be the Market Price determined as of the date specified
by the Company for such purposes in the Termination Call Notice (such date being
a date not more than 30 days prior to the date of the Termination Call Notice),
or if there is no Market Price at such time, the Appraised Valuation.
 
(c) In the event that an Appraised Valuation is required, WB and the Company
shall comply with the following.
 
(i) Within five (5) Business Days following the delivery of the Termination Call
Notice, WB and the Company shall, by written notice delivered to the other
party, each designate an independent appraiser (the “Genpact Appraiser” and the
“WB Appraiser,” respectively), each of whom shall be a nationally recognized
investment banking firm.  WB shall cause the WB Appraiser and the Company shall
cause the Genpact Appraiser to deliver to WB and the Company, not later than
thirty (30) days following the delivery of the Termination Call Notice, their
respective determinations of the Fair Market Value of the Common Shares proposed
to be sold (the “FMV Notices”) as of such thirtieth (30th) date (the “FMV
Date”).  The fees and expenses of each appraiser shall be borne by the party
designating such appraiser.
 
(ii) The “Appraised Valuation” shall be expressed on a per share basis based on
the Common Shares held by WB that are subject to Section 3.06(a) and shall be
the average of the two Fair Market Values set forth in the FMV Notices, unless
the higher of the two Fair Market Values is more than 10% above the lower of the
two Fair Market Values.  In such event, the WB Appraiser and the Genpact
Appraiser shall together appoint a third nationally recognized investment
banking firm (the “Arbitrator Appraiser”) within five (5) Business Days
following the date of the initial FMV Notices.  WB and the Company shall cause
the Arbitrator Appraiser to, within thirty (30) days of the date of its
appointment, deliver to WB and the Company the Arbitrator Appraiser’s
determination of the Fair Market Value of the Common Shares proposed to be sold
as of the FMV Date, which must be equal to or between the two previously
delivered Fair Market Values.  The Fair Market Value so determined by the
Arbitrator Appraiser shall be deemed to be the Appraised Valuation and shall be
binding on WB and the Company.  The fees of the Arbitrator Appraiser shall be
borne fifty percent (50%) by the Company and fifty percent (50%) by WB.
 
(d) Notwithstanding any other provision contained in this Section 3.06, if the
Appraised Valuation is determined by the Arbitrator Appraiser and is greater
than 105% of the Fair Market Value of the Common Shares determined by the
Genpact Appraiser, the Company may revoke the Termination Call Notice, and in
such case shall have no obligation to purchase WB’s Common Shares.
 
(e) The applicable purchase price as determined above shall be payable in cash
at the closing described in Section 3.06(g).
 
(f) Each of WB and the Company (and/or any Company Designee) shall take all such
further actions as may be necessary to effect any Transfer contemplated by this
Section 3.06 in accordance with Applicable Law.
 
(g) WB hereby represents and warrants that all of its Common Shares Transferred
to the Company (and/or any Company Designee) pursuant to this Section 3.06 will,
immediately prior to such Transfer, be owned, beneficially and of record, by WB,
free and clear of Liens created by, through or under WB.
 
(h) At the closing of the purchase and sale of the Common Shares pursuant to
Section 3.06(a), WB shall deliver to the Company (and/or any Company Designee)
the number of WB’s Common Shares specified in the Termination Call Notice and
the Company (and/or any Company Designee) shall pay an amount of cash by wire
transfer of immediately available funds to a bank account specified by WB equal
to the Market Price or the Appraised Valuation as determined pursuant to
Section 3.06(c), as applicable.  The closing of the purchase and sale of the
Common Shares pursuant to Section 3.06(a) shall take place at a location
designated by the Company on such date and time as may be agreed upon by the
parties within the ninety (90) day period following the date of the Termination
Call Notice, or such other date as shall be mutually agreed to by the parties;
provided, that either party may extend such ninety (90) day period for an amount
of time as is reasonably necessary to comply with any requirements of Applicable
Law.
 
ARTICLE IV
 
REGISTRATION RIGHTS
 
SECTION 4.01 Demand for Registration.
 
(a) If the Company shall receive at any time, a written request (a “Demand
Request”) from GICo (and following the Distribution, GAP or OH) (the Shareholder
making any such written request, the “Demand Shareholder”) that the Company file
a registration statement under the Securities Act covering the registration of
Registrable Securities with an anticipated aggregate offering price in excess of
$75 million (a “Demand Registration”), then the Company shall, subject to
Section 4.01(e), and, provided, that the Demand Shareholder, at the time of
delivery of the Demand Request, holds not less than 5% of the outstanding Common
Shares of the Company:
 
(i) as soon as practicable, and in any event within sixty (60) days of the
receipt of such Demand Request, file a registration statement under the
Securities Act covering all Registrable Securities which the Demand Shareholder
requests to be registered, subject to Section 4.03; and
 
(ii) use its reasonable best efforts to cause such registration statement to be
declared effective by the SEC as soon as practicable.
 
(b) If the Demand Shareholder intends to distribute the Registrable Securities
covered by the Demand Request by means of an underwriting, the Demand
Shareholder shall so advise the Company as a part of the Demand Request made
pursuant to Section 4.01(a). The underwriter for such Demand Registration will
be a nationally recognized investment bank selected by the Company with the
approval of the Demand Shareholder (which approval shall not be unreasonably
withheld, delayed or conditioned) and the terms of such Demand Registration
shall be subject to Section 4.03. Within three (3) Business Days after (x) the
receipt of a request for a Demand Registration from the Demand Shareholder or
(y) the receipt of a written request from an Affiliate of General Electric
Company that is a holder of more than 5% of the outstanding Common Shares of the
Company that the Company file a registration statement under the Securities Act
covering the registration of Common Shares with an anticipated aggregate
offering price in excess of $75 million pursuant to that certain Registration
Rights Agreement, dated as of June 6, 2011, between GECM and the Company (the
“GE Agreement”), the Company shall (i) give written notice thereof to each other
Shareholder holding Registrable Securities (other than the Demand Shareholder
which has requested a registration under Section 4.01(a)) and (ii) subject to
Section 4.03, include in such registration statement all of the Registrable
Securities held by such Shareholders from whom the Company has received a
written request for inclusion therein within five (5) Business Days of the
receipt by such Shareholders of such written notice referred to in clause (i)
above. Each such request by such Shareholders shall specify the number of
Registrable Securities proposed to be registered. The failure of any such
Shareholder to respond within such five (5) Business Day period referred to in
clause (ii) above shall be deemed to be a waiver of such Shareholder’s rights
under this Section 4.01(b). Any Shareholder holding Registrable Securities may
waive its rights under this Article IV prior to the expiration of such five (5)
Business Day period by giving written notice to the Company, with a copy to the
Demand Shareholder.
 
(c) The Company shall not be obligated to pay the Registration Expenses of a
Demand Request pursuant to this Section 4.01 if Registrable Securities shall
have been sold pursuant to a Demand Registration (or a Demand Registration shall
have become effective) in the twelve (12) month period prior to the receipt of
such Demand Request but such Registration Expenses shall instead be borne by the
holders of the Registration Securities participating in such Demand Registration
pursuant to Section 4.01(b), pro rata based on the number of shares of
Registrable Securities sold by such holder thereof and the Company shall be
promptly reimbursed (by wire transfer) by such holders for any such
out-of-pocket Registration Expenses incurred by the Company upon the submission
of invoices for such expenses by the Company to such holders; provided, however,
that if the effective date of any such subsequent Demand Registration is
reasonably likely to occur outside of such twelve (12) month period, the
Company’s obligations hereunder to prepare a registration statement and to pay
the associated Registration Expenses shall continue, but the Company shall not
in any event become obligated to pay the Registration Expenses associated with
such registration statement unless it is declared effective after the expiration
of such twelve (12) month period.  For the purposes of such limitation, the
Company’s compliance with its obligations under Section 4.12 in the case of an
Underwritten Shelf Take-Down (as defined below) shall be deemed to be a Demand
Registration.
 
(d) [Reserved].
 
(e) If the Board, in its good faith judgment, determines that any registration
of Registrable Securities should not be made or continued because it would or
would be reasonably likely to materially interfere with any material financing,
acquisition, corporate reorganization or merger or other material transaction or
negotiation involving the Company or otherwise require premature disclosure of
information, including financial information, that would be materially
disadvantageous to the Company (a “Valid Business Reason”), the Company may
postpone filing a registration statement relating to a Demand Registration until
such Valid Business Reason no longer exists, but in no event for more than an
aggregate of ninety (90) days in any twelve (12) month period and in case a
registration statement has been filed relating to a Demand Registration, the
Company, upon the approval of a majority of the Board, may cause such
registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement; provided,
however, that, in the event of such withdrawal or termination, the Company shall
pay all reasonable out-of-pocket costs and expenses of the Demand Shareholder
whether or not such costs and expenses are covered by Section 4.05.  If a
registration statement shall be effective at the time the Company postpones,
withdraws or terminates it, the Demand Shareholder shall immediately cease to
use any prospectus contained therein upon receipt of notice from the Company in
compliance with Section 4.11.  The Company shall give written notice of its
determination to postpone or withdraw a registration statement and, if the Valid
Business Reason for such postponement or withdrawal no longer exists, of such
fact, in each case, promptly after the occurrence thereof.  Notwithstanding
anything to the contrary contained herein, the Company may not postpone or
withdraw a filing under this Section 4.01(e) more than once in any twelve (12)
month period.
 
SECTION 4.02 Other Registration.  Each time the Company proposes to register on
its own behalf any of its stock or other securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than a registration statement relating either to the sale of securities to
employees of the Company pursuant to a stock option, stock purchase or similar
plan or an SEC Rule 145 transaction, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities, a
registration in which the only Common Shares being registered is Common Shares
issuable upon conversion of debt securities which are also being registered, or
a Registration Statement on Form S-4 or other Registration Statement filed in
connection with any acquisition by the Company or any of its Subsidiaries), the
Company shall, at such time, promptly deliver to each Shareholder holding
Registrable Securities written notice of such registration (which notice shall
not be given less than five (5) days prior to the effective date of the
Company’s registration statement).  Upon the written request of any Shareholder
holding Registrable Securities given within two (2) Business Days after receipt
of such notice by such Shareholder indicating the number of shares of
Registrable Securities desired to be registered, the Company shall, subject to
the provisions of Section 4.03, cause to be registered under the Securities Act
all of the Registrable Securities that such Shareholder has requested to be
registered (an “Incidental Registration”).  Each Shareholder selling securities
pursuant to this Section 4.02 shall have the right to withdraw such request for
inclusion of Registrable Securities in any registration statement pursuant to
this Section 4.02 by delivering written notice of such withdrawal to the
Company.  In addition, the Company or any selling Shareholder shall have the
right to postpone, terminate or withdraw any registration initiated by it under
this Section 4.02 prior to the effectiveness of such registration whether or not
any Shareholder has elected to include securities in such registration.
 
SECTION 4.03 Underwritings; Cut-backs.
 
(a) If the Company proposes or is required by a Shareholder to register
Registrable Securities pursuant to an underwriting, the Company shall not be
required to include any Registrable Securities of any Shareholder in such
underwriting unless such Shareholder accepts the terms of the underwriting as
agreed upon between the Company and its underwriters; provided, however, that no
Shareholder shall be required to make any representations or warranties in
connection with any such registration (whether in any underwriting agreement or
otherwise) other than representations and warranties as to (i) such
Shareholder’s ownership of its Registrable Securities to be Transferred free and
clear of all liens, claims, and encumbrances, (ii) such Shareholder’s power and
authority to effect such Transfer, (iii) such matters pertaining to such
Shareholder’s compliance with securities laws as may be reasonably requested,
(iv) the accuracy of any other information provided by such Shareholder for
inclusion in any registration statement and (v) such Shareholder’s compliance
with any prohibition on the use of free writing prospectuses set forth in such
underwriting agreement; and provided, further, that the obligation of such
Shareholder to indemnify pursuant to any such underwriting arrangement shall be
several, not joint and several, and in proportion to the value of securities it
is including in such registration; and provided, further, that such liability
will be limited to the net amount received by such Shareholder from the sale of
its Registrable Securities pursuant to such registration.  If the total number
of securities, including Registrable Securities, requested by all Persons to be
included in any offering exceeds the amount of securities to be sold that the
underwriters determine in their reasonable discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters and the Company determine in their sole discretion will
not jeopardize the success of the offering.  In the event that the underwriters
determine that less than all of the securities requested to be registered can be
included in such offering, then the securities that are included in such
offering shall be apportioned pro rata among all selling Shareholders based on
the number of Registrable Securities owned by each such Shareholder.
 
SECTION 4.04 Obligations of the Company.  Whenever required under this
Article IV to effect the registration of any Registrable Securities, and subject
to Section 4.01(e) and Section 4.12(b), the Company shall, as expeditiously as
reasonably possible:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of such Registrable Securities in accordance with the intended
method of distribution thereof (except that registration statements filed by the
Company to satisfy its obligations under Section 4.12 shall, subject to the
provisions of Section 4.12, be on Form S-3 (or a successor short form
registration statement)), and use its reasonable best efforts to cause such
registration statement to become effective, and keep such registration statement
effective for a period of up to sixty (60) days or, if earlier, until the
distribution contemplated in the registration statement has been completed;
provided, however, that (i) such sixty (60) day period shall be extended for a
period of time equal to the period the holder refrains from selling any
securities included in such registration at the request of an underwriter of
Common Shares; and (ii) in the case of any registration of Registrable
Securities pursuant to Section 4.12 such sixty (60) day period shall be extended
and the Company shall keep the registration statement effective until all
Registrable Securities required to be registered thereunder are sold;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
 
(c) before filing a registration statement or prospectus or any amendments or
supplements thereto, provide counsel to the Shareholders holding Registrable
Securities being registered in such registration (as selected by holders of a
majority of the Registrable Securities being registered by Shareholders
(“Holders’ Counsel”) with an adequate and appropriate opportunity to review and
comment on such Registration Statement and each prospectus included therein (and
each amendment or supplement thereto) to be filed with the SEC, subject to such
documents being under the Company’s control, and (y) the Company shall notify
each Holders’ Counsel and each seller of Registrable Securities of any stop
order issued or threatened by the SEC and take all action required to prevent
the entry of such stop order or to remove it if entered;
 
(d) furnish to the Shareholders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;
 
(e) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Shareholders; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(f) in the event of any underwritten public offering, including an Underwritten
Shelf Take-Down (as defined below) (i) enter into and perform its obligations
under an underwriting agreement, in usual and customary form and (ii) permit
each Shareholder eligible to participate in any such offering to include its
Registrable Securities in such offering on the same terms and conditions as the
securities of the Company and each other Person included therein subject to
(A) the acceptance by such Shareholder of the terms of such offer as agreed
between the Company, such other Shareholders and the Managing Underwriter and
(B) Sections 4.03 and 4.12, as applicable;
 
(g) do all things customary or reasonably requested by the managing underwriter
to assist and facilitate the sale of Registrable Securities offered in an
underwritten offering (including a Underwritten Shelf Take-Down), including
causing its officers and employees to participate in any “road show” and
meetings with prospective purchasers; provided that the Company shall only be
required to perform its obligations under this Section 4.04(g) if the
anticipated aggregate offering price of all Registrable Securities included in
such underwritten offering exceeds $100 million;
 
(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on a national securities exchange or trading system and each
securities exchange and trading system on which similar securities issued by the
Company are then listed;
 
(i) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
and
 
(j) use its reasonable best efforts in the event of any underwritten public
offering to furnish on the date on which such Registrable Securities are sold to
the underwriter, (i) an opinion, dated such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any and (ii) a “comfort” letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
if any.
 
SECTION 4.05 Expenses.  Subject to Section 4.01(c), all expenses incident to the
Company’s performance of or compliance with this Article IV including all
registration and filing fees; all fees and expenses associated with filings
required to be made with the Financial Institution Regulated Authority (“FINRA”)
(including, if applicable, the fees and expenses of any “qualified independent
underwriter”), as may be required by the rules and regulations of the SEC, any
stock exchange or FINRA; fees and expenses of compliance with securities or
“blue sky” laws (including reasonable fees and disbursements of counsel to the
Company in connection with “blue sky” qualifications of the Registrable
Securities); rating agency fees; printing expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with Depository Trust Company and of printing prospectuses); messenger
and delivery expenses; the Company’s internal expenses (including without
limitation all salaries and expenses of its officers and employees performing
legal or accounting duties); the fees and expenses incurred in connection with
any listing of the Registrable Securities; fees and expenses of counsel for the
Company and its independent certified public accountants (including the expenses
of any special audit or “cold comfort” letters required by or incident to such
performance); securities acts liability insurance (if the Company elects to
obtain such insurance); the fees and expenses of any special experts retained by
the Company in connection with such registration; the fees and expenses of other
persons retained by the Company; and the reasonable fees and expenses of one (1)
counsel to all holders of Registrable Securities, which counsel shall be chosen
by the holders of a majority of the Registrable Securities included in any
registration (all such expenses being herein called “Registration Expenses”)
will be borne by the Company, whether or not any registration statement becomes
effective; provided, however, that in no event shall Registration Expenses
include any underwriting discounts, commissions, or fees attributable to the
sale of the Registrable Securities, which expenses shall be borne by the selling
shareholders pro-rata on the basis of the number of shares so registered.
 
SECTION 4.06 Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Article IV:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Shareholder, its partners, members, officers, directors, shareholders,
legal counsel, accountants, any underwriter (as defined in the Securities Act)
and each person, if any, who controls any Shareholder or any underwriter within
the meaning of the Securities Act or the Exchange Act, against any Violation and
the Company will pay each Shareholder and each underwriter, controlling person
or other aforementioned person, any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 4.06(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any Shareholder, or any such
underwriter, controlling person or other aforementioned person.
 
(b) To the extent permitted by law, each Shareholder agrees, severally and not
jointly, to indemnify and hold harmless the Company, each of its directors, each
of its officers who has signed the registration statement, each person, if any,
who controls the Company within the meaning of the Securities Act, legal counsel
and accountants for the Company, any underwriter, any other shareholder selling
securities in such registration statement and any controlling person of any such
underwriter or other shareholder, against any losses, claims, damages,
liabilities or actions (joint or several) to which any of the foregoing persons
may become subject, against any Violation, in each case to the extent (and only
to the extent) that such Violation occurs in reliance upon and in conformity
with written information furnished by such Shareholder, expressly for use in
connection with such registration; and such Shareholder will pay any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this Section 4.06(b), in connection with investigating or defending
any such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 4.06(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such indemnifying Shareholder,
which consent shall not be unreasonably withheld; provided, further, that, in no
event shall any indemnity under this Section 4.06(b) exceed the net proceeds
received by such indemnifying Shareholder from the offering to which such
Violation relates.
 
(c) Promptly after receipt by an indemnified party under this Section 4.06 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 4.06, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  No indemnifying party may settle any suit, claim or
violation without the unconditional release of the indemnified party on any
claims that are the subject matter of the violation and so long as such
settlement does not include a statement of or admission of fault of the
indemnified party.
 
(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) a Shareholder or any
controlling person of a Shareholder, makes a claim for indemnification pursuant
to this Section 4.06 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 4.06 provides for indemnification in such case or (ii) contribution
under the Securities Act may be required on the part of a Shareholder or any
such controlling person in circumstances for which indemnification is provided
under this Section 4.06, then, and in each such case, the Company and such
Shareholder will contribute to the aggregate Violation to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements, omissions or
violations that resulted in such Violation, as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
no person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation;
provided, further, that in no event shall a Shareholder’s liability pursuant to
this Section 4.06(d), when combined with the amounts paid or payable by such
Shareholder pursuant to Section 4.06(b), exceed the proceeds from the offering
(net of any underwriting discounts or commissions) received by such Shareholder.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions of such underwriting agreement shall
control.
 
(f) The obligations of the Company and Shareholders under this
Section 4.06 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Article IV, and shall survive
the termination of this Agreement.
 
SECTION 4.07 Holdback Agreement.  Unless the managing underwriter for any
registration or offering otherwise agrees, each of the Company and each
Shareholder entitled to participate in such offering agrees (and the Company
agrees, in connection with any underwritten registration, to use its
commercially reasonable efforts to cause its Affiliates to agree) not to effect
any public sale or private offer or distribution of any Common Shares during the
ten (10) Business Days prior to the effectiveness under the Securities Act of
any underwritten registration and during such time period after the
effectiveness under the Securities Act of any underwritten registration (not to
exceed ninety (90) days in the case of any other public offering) (except, if
applicable, as part of such underwritten registration) as the Company and the
managing underwriter may agree.  Notwithstanding the foregoing, this
Section 4.07 shall not apply unless all then executive officers and Directors of
the Company and each holder of securities representing 10% or more of the
outstanding securities of the Company, enter into similar agreements.  Any
discretionary waiver or termination of the requirements under the foregoing
provisions made by the managing underwriter shall apply to each seller of
Registrable Securities on a pro-rata basis in accordance with the number of
Registrable Securities held by each seller.
 
SECTION 4.08 Reports Under Exchange Act.  With a view to making available the
benefits of SEC Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit Shareholders to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company agrees to:
 
(a) furnish to each Shareholder, so long as such Shareholder owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company as to whether it has complied with the reporting requirements of SEC
Rule 144, the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), or as to whether it qualifies as
a registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), (ii) a copy of the most recent annual, quarterly and
current reports of the Company under the Exchange Act and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested in availing such Shareholder of any rule or regulation of
the SEC which permits the selling of any such securities without registration or
pursuant to such form.
 
SECTION 4.09 Limitations on Other Registration Rights.  Except for registration
rights set forth herein and except for registration rights granted to GE
pursuant to the GE Agreement, the Company represents and warrants that it has
not granted to any Person the right to request or require the Company to
register any securities issued by the Company.  The Company shall not enter into
any agreement with respect to its securities that is inconsistent with the
rights granted to the Shareholders in this Agreement or which materially impairs
such rights or grant any additional registration rights to any Person (except
for registration rights granted to GE under the GE Agreement) or with respect to
any securities which are prior in right.  Notwithstanding the foregoing, the
Company may grant registration rights which are (i) junior to or (ii) pari passu
to and pro rata with the rights of the Shareholders, including, for the
avoidance of doubt, the pro rata reduction of each selling Shareholder’s rights
pursuant to Section 4.04(b) - (f).
 
SECTION 4.10 Seller Information.  The Company may require each seller of
Registrable Securities as to which any registration is being effected to
furnish, and such seller shall furnish, to the Company such information
regarding the distribution of such securities as the Company may from time to
time reasonably request in writing.
 
SECTION 4.11 Notice to Discontinue.
 
(a) The Company shall use its best efforts to notify each seller of Registrable
Securities at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such registration
statement contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and the Company shall promptly prepare a supplement or amendment to
such prospectus and furnish to each seller of Registrable Securities a
reasonable number of copies of such supplement to or an amendment of such
prospectus as may be necessary so that, after delivery to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(b) Each Shareholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 4.11(a), such
Shareholder shall forthwith discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Shareholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 4.11(a) and, if so directed by the Company,
such Shareholder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Shareholder’s possession,
of the prospectus covering such Registrable Securities which is current at the
time of receipt of such notice.  If the Company shall give any such notice, the
Company shall extend the period during which such Registration Statement shall
be maintained effective pursuant to this Agreement (including, without
limitation, the period(s) referred to in Section 4.04(a) and Section 4.12(a)) by
the number of days during the period from and including the date of the giving
of such notice pursuant to Section 4.11(a) to and including the date when
sellers of such Registrable Securities under such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by and meeting the requirements of Section 4.11(a).
 
SECTION 4.12 Form S-3 Registration.
 
(a) Form S-3 Registration.  Notwithstanding anything to the contrary in this
Article IV, as soon as practicable after the date hereof but in any event no
later than sixty-five (65) days following the date hereof (such date, the
“Target Filing Date”), the Company shall register under the Securities Act on
Form S-3 (an “S-3 Registration”) the sale of all or, if requested by a holder of
Registrable Securities that would otherwise be included therein, a portion of
the Registrable Securities (which S-3 Registration shall be a shelf registration
pursuant to Rule 415 promulgated under the Securities Act).  For the avoidance
of doubt, the notice referred to in the previous sentence may be given by any
holder of Registrable Securities and need not be given by more than one such
holder, and upon such notice, the Company shall include in such S-3 Registration
any Registrable Securities requested by a holder of Registrable
Securities.  A holder of Registrable Securities who originally requested that a
Form S-3 Shelf Registration Statement not include certain Registrable Securities
may from time to time request the Company to register any or all of such
Registrable Securities not included in such Form S-3 Shelf Registration and upon
such request the Company shall use its commercially reasonable efforts to
register such additional shares in an amended or new Form S-3 Shelf Registration
Statement. Subject to the terms of this Agreement, the Company shall use
commercially reasonable efforts to file a registration statement relating to the
S-3 Registration (taking into account, among other things, accounting and
regulatory matters) and use commercially reasonable efforts to cause such
registration statement to become effective, as promptly as practicable but in no
event later than sixty days after the Target Filing Date, provided that such
sixty-day period shall be subject to extension for a reasonable period following
the receipt by the Company of comments from the staff of the SEC, taking into
account a reasonable period for the Company to respond to any such
comments.  Notwithstanding anything to the contrary in this Article IV, if the
Company is not eligible to use Form S-3 under the Securities Act in connection
with a secondary public offering of its equity securities, then the Company’s
obligations under this Section 4.12 shall be suspended until such time as the
Company is so eligible, upon which time the Company shall promptly file such
registration statement, subject to the provisions of this Section 4.12.  Subject
to the terms of this Agreement, if the registration statement for an S-3
Registration ceases to be effective at any time after its effectiveness, the
Company shall use commercially reasonable efforts to file a new S-3 Registration
as soon as it is eligible to use Form S-3 (or similar short form registration
then available) under the Securities Act in connection with a secondary public
offering of its equity securities (taking into account, among other things,
accounting and regulatory matters), and to use commercially reasonable efforts
to cause such Registration Statement to become effective, taking into account
reasonable periods to respond to any comments received from the staff of the
SEC.  If at the time of filing any S-3 Registration pursuant to this
Section 4.12(a) the Company is a Well-Known Seasoned Issuer (as defined in Rule
405 of the Securities Act), the Company shall cause such S-3 Registration to be
made pursuant to an Automatic Shelf Registration Statement and, if requested by
a holder of Registrable Securities, may omit the name of such holder and the
amount of the Registrable Securities to be offered thereunder by such
holder.  Any registration Statement filed under this Section 4.12(a) shall be
referred to as a “Form S-3 Shelf Registration Statement.”
 
(b) Limitations on Form S-3 Registrations. If the Board determines that a Valid
Business Reason exists, (x) the Company may postpone filing a Form S-3 Shelf
Registration Statement relating to an S-3 Registration (but not the preparation
of the Registration Statement) until such Valid Business Reason no longer
exists, but in no event for more than ninety days after the Target Filing Date
or, if later, after the occurrence of the Valid Business Reason and (y) in case
a registration statement has been filed relating to an S-3 Registration but has
not at such time been declared effective, the Company may cause such
registration statement to be withdrawn or postpone amending or supplementing
such registration statement for up to ninety days after the occurrence of the
Valid Business Reason.  The Company shall give written notice to all holders of
Registrable Securities registered under any such Form S-3 Shelf Registration
Statement (each, an “S-3 Participating Holder”) of its determination to postpone
or delay amending or supplementing such Form S-3 Shelf Registration Statement
and of the fact that the Valid Business Reason for such postponement or delay no
longer exists, in each case, promptly after the occurrence
thereof.  Notwithstanding anything to the contrary contained herein, the Company
may not postpone a filing or delay amending or supplementing a filing under this
Section 4.12(b) due to a Valid Business Reason more than once in any
twelve-month period.  If a Form S-3 Shelf Registration Statement has been
declared effective prior to the occurrence of the Valid Business Reason, the
provisions of Section 4.11 and not this Section 4.12(b) shall apply.
 
(c) [Reserved]
 
(d) Automatic Shelf Registration Statement.  After the Form S-3 Shelf
Registration Statement with respect to an S-3 Registration that is an Automatic
Shelf Registration Statement becomes effective, upon written request by an S-3
Participating Holder and following such S-3 Participating Holder’s cooperation
with any reasonable requests of the Company for information from such S-3
Participating Holder, the Company shall, if necessary, as promptly as
practicable after receiving such request and following such cooperation by such
S-3 Participating Holder, (i) file with the Commission a prospectus supplement
naming such holders as selling stockholders and the amount of Registrable
Securities to be offered and include, to the extent not included or incorporated
by reference in the Form S-3 Shelf Registration Statement, any other information
omitted from the Prospectus used in connection with such Form S-3 Shelf
Registration Statement as permitted by Rule 430B promulgated under the
Securities Act (including the plan of distribution and the names of any
underwriters, placement agents or brokers) and (ii) pay any necessary filing
fees to the Commission within the time period required.
 
(e) Shelf Take-Downs.
 
(i) Any S-3 Participating Holder (an “Initiating Shelf Holder”) may initiate an
offering or sale of all or part of its Registrable Securities registered under a
Form S-3 Shelf Registration Statement (a “Shelf Take-Down”), in which case the
provisions of this Section 4.12(e) shall apply.
 
(ii) If an Initiating Holder that is GAP or OH so elects in a written request
delivered to the Company (an “Underwritten Shelf Take-Down Notice”), a Shelf
Take-Down shall be in the form of an underwritten public offering (an
“Underwritten Shelf Take-Down”) and, if necessary, the Company shall file and
effect an amendment or supplement to its Form S-3 Shelf Registration Statement
for such purpose as soon as practicable, following such Initiating Shelf
Holder’s cooperation with any reasonable requests of the Company for
information.  The Initiating Shelf Holder delivering the Underwritten Shelf
Take-Down Notice shall indicate whether it intends for such Underwritten Shelf
Take-Down to involve a customary “road show” (including an “electronic road
show”) or other marketing effort by the underwriters.  Upon receipt of an
Underwritten Shelf Take-Down Notice, the Company shall promptly (but in any
event no later than three (3) Business Days prior to the expected launch date of
such Underwritten Shelf Take-Down) give written notice of such Underwritten
Shelf Take-Down to all other S-3 Participating Holders, and shall permit the
participation of all such S-3 Participating Holders that request inclusion in
such Underwritten Shelf Take-Down who respond in writing within three (3)
Business Days after the receipt of such notice of their election to participate.
 
(iii) If any Initiating Shelf Holder desires to effect a Shelf Take-Down that
does not constitute an Underwritten Shelf Take-Down (a “Non- Underwritten Shelf
Take-Down”), such Initiating Shelf Holder shall so indicate in a written request
delivered to the Company no later than two (2) Business Days prior to the
expected date of such Non-Underwritten Shelf Take-Down, which request shall
include (A) the total number of Registrable Securities expected to be offered
and sold in such Non-Underwritten Shelf Take-Down, (B) the expected plan of
distribution of such Non-Underwritten Shelf Take-Down and (C) the action or
actions, if any, required (including the timing thereof) in connection with such
Non-Underwritten Shelf Take-Down, and, subject to the limitations set forth in
Sections 4.11 and 4.12(b), if necessary, the Company shall file and effect an
amendment or supplement to its Form S-3 Shelf Registration Statement for such
purpose as soon as practicable following such Initiating Shelf Holder’s
cooperation with any reasonable requests of the Company for information.
 
(f) Form S-3 Underwriting Procedures.  In an Underwritten Shelf Take-Down, the
managing underwriter or underwriters selected for such offering (the “Approved
Underwriters”) shall be selected in accordance with Section 4.01(b) hereof.  In
connection with an Underwritten Shelf Take-Down, none of the Registrable
Securities held by any S-3 Participating Holders shall be included in such
Underwritten Shelf Take-Down unless such S-3 Participating Holder accepts the
terms of the offering as agreed upon by the Company, the Initiating Shelf Holder
and the Approved Underwriter (including, without limitation, offering price,
underwriting commissions and discounts and lock-up agreement terms) and then
only in such quantity as set forth below.  If the Approved Underwriter advises
the Company that the aggregate amount of Registrable Securities requested to be
included in such offering is sufficiently large to have a material adverse
effect on the distribution or sales price of the Registrable Securities in such
offering then the Company shall include in such offering, to the extent of the
amount that the Approved Underwriter believes may be sold without causing such
material adverse effect, first, such number of Registrable Securities of the S-3
Participating Holders that are participating in such Underwritten Shelf
Take-Down, which Registrable Securities shall be allocated pro rata among such
holders, based on the number of Registrable Securities held by each such holder,
second, any other securities of the Company requested by any other holders
thereof to be included in such Underwritten Shelf Take-Down and third,
securities offered by the Company for its own account.  Notwithstanding the
foregoing, immediately upon determination of the price at which such Registrable
Securities are to be sold in an offering in an S-3 Registration that is an
Underwritten Shelf Take-Down, if such price is below the price which the
Initiating Shelf Holder finds acceptable, then such Initiating Shelf Holder
shall then have the right, by written notice to the Company, to withdraw their
Registrable Securities from being included in such offering; provided, that such
a withdrawal by such holder shall constitute and effect an automatic withdrawal
by all other S-3 Participating Stockholders.
 
ARTICLE V

 
CERTAIN COVENANTS AND AGREEMENTS
 
SECTION 5.01 Confidentiality.
 
(a) Each Shareholder, GAP and OH agrees that it shall (and shall cause its
Affiliates and its and their officers, directors, employees, legal counsel,
agents and representatives (together with the Affiliates, the “Confidentiality
Affiliates”) to) (i) hold confidential and not disclose (other than by a
Shareholder to its Confidentiality Affiliates having a reasonable need to know
in connection with the permitted purposes hereunder), without the prior written
consent of the Company, all confidential or proprietary written, recorded or
oral information or data (including research, developmental, technical,
marketing, sales, financial, operating, performance, cost, business and process
information or data, know how and computer programming and other software
techniques) provided or developed by the Company (or any of its Subsidiaries),
whether such confidentiality or proprietary status is indicated orally or in
writing, including in connection with the recipient’s activities as a Director
pursuant to Article II hereof, or the receiving Shareholder or its
Confidentiality Affiliates should reasonably have understood that the
information should be treated as confidential, whether or not the specific words
“confidential” or “proprietary” are used (“Confidential Information”), and
(ii) use such Confidential Information only for the purposes of performing its
obligations hereunder to which it is a party and carrying on the business of the
Company and its Subsidiaries; provided, however, that Shareholders may, where
reasonably necessary, disclose any such Confidential Information on a
confidential basis to their legal counsel, agents and representatives; provided,
further, that the disclosing Shareholder shall remain liable for any breach of
the confidentiality obligations contained herein by its counsel, agents and
representatives.
 
(b) The obligations contained in Section 5.01(a) shall not apply, or shall cease
to apply, to Confidential Information if or when, and to the extent that, such
Confidential Information (i) was, or becomes through no breach of the receiving
Person’s obligations hereunder, known to the public, (ii) was or becomes known
to the receiving Shareholder or its Confidentiality Affiliates from other
sources under circumstances not involving any breach of any confidentiality
obligation between such source, on the one hand, and the disclosing
Shareholder’s or discloser’s Confidentiality Affiliates or a third party, on the
other hand, (iii) is independently developed by the receiving Shareholder or its
Confidentiality Affiliates or (iv) is required to be disclosed by law,
governmental regulation or applicable legal process (provided that such Person
shall have used commercially reasonable efforts to resist such disclosure and
notified the Company in advance of such compelled disclosure).
 
SECTION 5.02 Conflicting Agreements.  Each Shareholder (other than WB)
represents and agrees that it shall not (i) grant any proxy or enter into or
agree to be bound by any voting trust or agreement with respect to the Common
Shares, except as expressly contemplated by this Agreement, (ii) enter into any
agreement or arrangement of any kind with any Person with respect to its Common
Shares, or exercise any rights it may have under Applicable Law in a manner that
is, inconsistent with the provisions of this Agreement or for the purpose or
with the effect of transferring or expanding its own rights, or circumventing
the requirements imposed upon it, under this Agreement in a manner not permitted
by this Agreement or denying or reducing the rights of any other Shareholder
under this Agreement, including agreements or arrangements with respect to the
Transfer or voting of its Common Shares or (iii) act, for any reason, as a
member of a group or in concert with any other Person in connection with the
Transfer or voting of its Common Shares in any manner that is inconsistent with
this Agreement.
 
SECTION 5.03 Corporate Opportunity.  The provisions of this Section 5.03
regulate and define the conduct of certain affairs of the Company as they may
involve officers and Directors of the Company who are officers or directors of a
Specified Shareholder, or an Affiliate of a Specified Shareholder, and the
powers, rights, duties and liabilities of the Company and its officers,
Directors and Shareholders in connection therewith; provided, however, that
nothing in this Section 5.03 (i) is intended to negate, limit or otherwise
modify any other rights or obligations of any party hereto, including the
obligations of GE and its Affiliates and Subsidiaries under Section 5.4 of the
Securities Purchase Agreement, (ii) will limit the Company’s ability to enter
into contractual arrangements with a Specified Shareholder, or an Affiliate of a
Specified Shareholder, which arrangements restrict such Specified Shareholder or
its Affiliate from engaging in activities otherwise allowed by this
Section 5.03, and the following provisions shall be subject to any such
contractual obligation of the Company or (iii) apply to, or limit the
obligations of, any employee or officer of the Company or its Subsidiaries.
 
(a) In the event that a Director or officer of the Company who is also a
director or officer of a Specified Shareholder, or an Affiliate of a Specified
Shareholder, acquires knowledge of a potential transaction or matter which may
be a Corporate Opportunity for both the Company and such Specified Shareholder
or its Affiliate, to the fullest extent permitted by Applicable Law, such
Director or officer of the Company (i) shall be deemed to have fully satisfied
and fulfilled the fiduciary duty of such Director or officer to the Company and
its Shareholders with respect to such Corporate Opportunity, (ii) shall not be
liable to the Company or its other Shareholders for breach of any fiduciary duty
by reason of the fact that such Specified Shareholder or any of its Affiliates
pursues or acquires such Corporate Opportunity for itself or directs such
Corporate Opportunity to another person (including, without limitation, such
Specified Shareholder or any of its Affiliates) or does not communicate
information regarding such Corporate Opportunity to the Company, (iii) shall be
deemed to have acted in good faith and in a manner such person reasonably
believes to be in or not opposed to the best interests of the Company and
(iv) shall be deemed not to have breached his or her duty of loyalty to the
Company or its shareholders and not to have derived an improper benefit
therefrom, if such Director or officer acts in a manner consistent with the
following policy:
 
(i) A Corporate Opportunity available to any person who is an officer of the
Company (whether or not a Director), and who is also a director but not an
officer of a Specified Shareholder, or an Affiliate of a Specified Shareholder,
shall belong to the Company, unless such opportunity is expressly offered to
such person in writing solely in his or her capacity as a director of such
Specified Shareholder or its Affiliate, in which case such Corporate Opportunity
shall belong to such Specified Shareholder or its Affiliate;
 
(ii) A Corporate Opportunity available to any person who is a Director but not
an officer of the Company, and who is also an officer or employee (whether or
not a director) of a Specified Shareholder, or an Affiliate of a Specified
Shareholder, shall belong to the Company if such opportunity is expressly
offered to such person in writing solely in his or her capacity as a Director of
the Company, and otherwise shall belong to such Specified Shareholder or its
Affiliate; and
 
(iii) A Corporate Opportunity available to any person who is an officer (or
employee) or director of both the Company and a Specified Shareholder, or an
Affiliate of a Specified Shareholder, shall belong to the Company, if such
opportunity is expressly offered to such person in writing solely in his or her
capacity as an officer or director (or employee) of the Company, and otherwise
shall belong to such Specified Shareholder or its Affiliate.
 
(b) A Corporate Opportunity that belongs to a Specified Shareholder or any of
its Affiliates, on the one hand, or to the Company, on the other hand, pursuant
to the foregoing policy shall not be pursued by the other, unless and until the
party to whom the opportunity belongs determines not to pursue the opportunity
and so informs the other party.  Notwithstanding the preceding sentence, (i) if
the party to whom the Corporate Opportunity belongs does not, within a
reasonable period of time of receipt of notice of the Corporate Opportunity,
begin to pursue, and thereafter continue to pursue, such opportunity diligently
and in good faith, the other party may then pursue such Corporate Opportunity or
direct it to another person, and (ii) if a Corporate Opportunity that belongs to
a Specified Shareholder was developed or otherwise made available independently
to the Company, the Company may pursue such Corporate Opportunity, and such
pursuit shall not violate this Agreement.
 
(c) For purposes of this Section 5.03 only, a Director of the Company who is
Chairman or Vice Chairman of the Board of the Company shall not be deemed to be
an officer of the Company by reason of holding such position (without regard to
whether such position is deemed an officer of the Company under the Charter of
the Company), unless such person is a full-time employee of the Company.
 
SECTION 5.04 Financial and Other Information.
 
(a) Reserved.
 
(b) Reserved.
 
(c) Tax Matters.  The Company agrees to provide, or cause to be provided, to WB
and GICo (and following the Distribution, GAP and OH), as soon as reasonably
practicable after written request therefor, any information in the possession or
under the control of the Company which WB or GICo (and following the
Distribution, GAP and OH), as the case may be, reasonably needs (i) to comply
with reporting, disclosure, filing or other requirements imposed on WB or GICo
(and following the Distribution, GAP and OH), as the case may be, under
applicable tax laws or (ii) for use in any tax or other proceeding or in order
to satisfy audit, accounting, claims, regulatory, litigation, tax or other
similar requirements, in each case with respect to any taxable period (or
portion thereof) ending on or prior to the date of the Qualified Initial Public
Offering.
 


ARTICLE VI
 
MISCELLANEOUS
 
SECTION 6.01 Binding Effect; Assignability; Benefit.
 
(a) The Company shall cause any Permitted Transferee acquiring Common Shares
(unless already bound hereby) to execute and deliver a Joinder Agreement in the
form of Exhibit B hereto and such Person shall thenceforth be a “Shareholder.”
 
(b) Subject to Section 6.01(c), this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns.  Any Shareholder that ceases to own
beneficially any Common Shares shall cease to be bound by the terms hereof
(other than Section 5.01 and this Article VI).
 
(c) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Common Shares or otherwise, except as expressly set
forth in the following sentence.  Notwithstanding anything to the contrary, none
of the rights of any Shareholder may be Transferred, other than (A) in a
Transfer to a Permitted Transferee (in which case all such rights may be
transferred) and (B) the rights of a Shareholder pursuant to Article III and
Article IV, which rights, in the case of clause (A) or (B), may be Transferred
only pursuant to a Compliant Transfer and which rights, in the case of
Article IV, may only be Transferred to a Transferee who is not a Permitted
Transferee if shares representing at least 1% of the outstanding Common Shares
or, if fewer, shares having a Market Value of not less than $25 million, are
transferred to such Transferee by a Shareholder who was a party to this
Agreement as of the date hereof, except that with respect to the right to make a
Demand Request pursuant to Section 4.01, such number of transferred shares shall
be not less than 5% of the outstanding Common Shares.  In each case, such
percentage or value of shares shall be measured as of the date of Transfer.
 
SECTION 6.02 NOTICES.  All notices, requests and other communications to any
party shall be in writing and shall be delivered in person (including by courier
or express mail service), mailed by certified or registered mail, return receipt
requested, or sent by facsimile transmission:
 
 
If to any Company to:

 
 
GENPACT LIMITED

 
Canon’s Court

 
22 Victoria Street

 
Hamilton, Bermuda

 
Attention:
Board of Managers

 
Facsimile:
(441) 292 8666

 
 
with a copy to (which shall not constitute notice):

 
 
GENPACT INTERNATIONAL, INC.

 
105 Madison Avenue, Second Floor

 
New York, NY  10016

 
Attention:
Victor Guaglianone, Esq.

 
Facsimile:
(646) 823-0469

 
 
If to GE, GECM or GECIM to:

 
 
GE CAPITAL (MAURITIUS) HOLDINGS LIMITED

 
Les Cascades, Edith Cavell Street

 
Port Louis, Mauritius

 
Attention:
Board of Directors

 
Facsimile:
011 230 212 9833

 
 
with a copy to (which shall not constitute notice):

 
 
GE ENTERPRISES COMPANY

 
3135 Easton Turnpike, W3A24

 
Fairfield, CT 06431

 
Attention:
Senior Counsel for Transactions

 
Facsimile:
(203) 373-3008

 
 
with a copy to (which shall not constitute notice):

 
 
GE CAPITAL EQUITY GROUP, INC.

 
201 Merritt 7, 1st Floor

 
P.O.  Box 5201

 
Norwalk, CT 06851

 
Attention:
Account Manager – Genpact/GE Capital Equity

 
General Counsel

 
Facsimile:
(203) 229-5097

 
 
with a copy to (which shall not constitute notice):

 
 
Weil, Gotshal & Manges LLP

 
767 Fifth Avenue

 
New York, New York 10153

 
Attention:
Alexander D. Lynch, Esq.

 
Facsimile:
(212) 310-8007

 
 
If to GAP, to:

 
 
General Atlantic LLC

 
55 East 52nd Street, 32nd Floor

 
New York, NY 10055

 
Attention:
Christopher G. Lanning

 
Facsimile:
(917) 206-1940

 
 
with a copy to (which shall not constitute notice):

 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP

 
1285 Avenue of the Americas

 
New York, NY 10019

 
Attention:
Matthew W. Abbott, Esq.

 
Kenneth M. Schneider, Esq.

 
Facsimile:
(212) 757-3990

 
 
If to OH, to:

 
 
Oak Hill Capital Management, LLC

 
Park Avenue Tower

 
65 East 55th Street, 32nd Floor

 
New York, NY 10022

 
Attention:
John R. Monsky, Esq.

 
Facsimile:
(212) 527-8450

 
 
with a copy to (which shall not constitute notice):

 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP

 
1285 Avenue of the Americas

 
New York, NY 10019

 
Attention:
Matthew W. Abbott, Esq.

 
Kenneth M. Schneider, Esq.

 
Facsimile:
(212) 757-3990

 
 
If to GICo, to each of GAP and OH with a copy to

 
(which shall not constitute notice):

 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP

 
1285 Avenue of the Americas

 
New York, NY 10019

 
Attention:
Matthew W. Abbott, Esq.

 
Kenneth M. Schneider, Esq.

 
Facsimile:
(212) 757-3990

 
 
If to WB, to:



 
Wells Fargo & Company

 
c/o Wells Fargo Securities, LLC

 
375 Park Avenue

 
New York, NY 10152

 
Attention:  Michael D. Golden

 
Facsimile: (212) 214-5911

 
 
with a copy to (which shall not constitute notice):

 
 
Morgan, Lewis & Bockius LLP

 
1717 Main Street

 
Dallas, Texas 75201

 
Attention:
John A. Funk, Esq.

 
Facsimile:
(214) 466-4141

 
or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto.  All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m.  in the place of receipt and such day is a Business Day in
the place of receipt.  Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding Business Day
in the place of receipt.  Any notice, request or other written communication
sent by facsimile transmission shall be confirmed by certified or registered
mail, return receipt requested, posted within one (1) Business Day, or by
personal delivery, whether courier or otherwise, made within two (2) Business
Days after the date of such facsimile transmissions.  Any Person that hereafter
becomes a Shareholder shall provide its address and fax number to each Company,
which shall promptly provide such information to each other Shareholder.
 
SECTION 6.03 Waiver; Amendment; Termination.
 
(a) No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective.  No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by (i) the Company, (ii) GICo (and following the
Distribution, each of GAP and OH), and (iii) if it is adversely affected by such
amendment or other modification, WB.  Notwithstanding anything to the contrary
herein, the Company, acting alone, may execute and deliver a Joinder Agreement
and add parties hereto in connection with any issuance of Common Shares or any
Transfer permitted by and made in accordance with the terms of this Agreement.
 
(b) This Agreement shall terminate with respect to any Shareholder, when such
Shareholder ceases to own any Common Shares; provided, that, GICo (and following
the Distribution, each of GAP and OH, individually) shall cease to have any
rights to make a Demand Request under Section 4.01(a) ninety (90) days following
such time that GICo (and following the Distribution, each of GAP and OH,
individually) cease to hold at least 5% of the outstanding Common Shares of the
Company. Notwithstanding anything contained herein to the contrary,
Section 4.06, Section 5.01, Section 5.03 and Article VI shall survive any
termination of this Agreement.
 
(c) Nothing contained in this Agreement shall be deemed to constitute a
determination or admission by any party hereto that the Common Shares held by
any Shareholder constitute, or do not constitute, Registrable Securities as of
the date hereof.  Nothing contained in this Agreement shall be deemed to be an
admission by any Shareholder that it is part of a “group” or obligate any
Shareholder to make filings with the SEC as a “group.” Each Shareholder may, in
any filing with the SEC, disclaim beneficial ownership of any Common Shares held
by any other Shareholder.
 
SECTION 6.04 Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and performed entirely within such state, without regard to the
conflicts of laws rules of such state; provided that, to the extent Applicable
Law is expressly made applicable, this Agreement shall be construed in
accordance with Applicable Law.  Any legal action or proceeding with respect
this Agreement shall be brought in the courts of the United States for the
Southern District of New York or in New York State Court, and, by execution and
delivery of this Agreement, each party hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts.  Each party irrevocably waives any objection which
it may now or hereafter have to the laying of venue of the aforesaid actions or
proceedings arising out of or in connection with this Agreement in the courts
referred to in this paragraph and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.  The
parties agree that any notice delivered in accordance with Section 6.02 hereof
shall be sufficient to satisfy the service of process requirements of any
jurisdiction in which a party may be served.
 
SECTION 6.05 WAIVER OF JURY TRIAL.  EACH OF THE SHAREHOLDERS HEREBY IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING (INCLUDING
COUNTERCLAIMS) RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS OR RELATIONSHIPS HEREBY CONTEMPLATED OR
OTHERWISE IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHTS OR OBLIGATIONS
HEREUNDER.
 
SECTION 6.06 Specific Enforcement; Cumulative Remedies.  The parties hereto
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any party, in addition to any other rights and remedies
which the parties may have hereunder or at law or in equity, may, in his, her or
its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief.  All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such rights, powers or remedies by such party.
 
SECTION 6.07 Entire Agreement.
 
(a) This Agreement and any exhibits and other documents referred to herein or
executed in connection herewith constitute the entire agreement and
understanding among the parties hereto in respect of the subject matter hereof
and thereof and supersede all prior and contemporaneous agreements and
understandings (including the Prior Agreement), both oral and written, among the
parties hereto, or between any of them, with respect to the subject matter
hereof and thereof.
 
(b) To the extent the terms of any other shareholders agreement, partnership
agreement, limited liability company agreement, registration rights agreement or
any other similar governance instrument or agreement of any Subsidiary of the
Company are contradictory to, or inconsistent with, the terms of this Agreement,
the terms of this Agreement shall supersede such conflicting or inconsistent
terms and the parties shall comply with and cause their Affiliates and each of
the Company’s Subsidiaries to enforce the terms of this Agreement
notwithstanding any such contradictory or inconsistent terms.  All terms of such
instruments and agreements not contradictory to, or inconsistent with, the terms
of this Agreement shall remain in full force and effect.
 
SECTION 6.08 Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby shall be consummated as originally contemplated to the fullest extent
possible.
 
SECTION 6.09 Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 GENPACT GLOBAL HOLDINGS (BERMUDA) LIMITED

                     
By: /s/ Heather White

      Name: Heather White
   Title: Vice President

 
 

 GENPACT GLOBAL (BERMUDA) LIMITED

                           
By: /s/ Heather White

  Name: Heather White

  Title: Vice President

 


[Signature page to Second Amended and Restated Shareholders Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 GENPACT LIMITED

                           
By: /s/ Heather White

Name: Heather White   

Title: Vice President

 


 
[Signature page to Second Amended and Restated Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 OAK HILL CAPITAL PARTNERS (BERMUDA), L.P.,

                          

By: OHCP GenPar (Bermuda), L.P.

  its General Partner

 
By: OHCP MGP Partners (Bermuda), L.P.,

  its General Partner

 
By: OHCP MGP (Bermuda), Ltd.,

  its General Partner

 
By: /s/ John R. Monsky

  Name: John R. Monsky

  Title: Vice President

 
 

 OAK HILL CAPITAL MANAGEMENT PARTNERS (BERMUDA), L.P.

 
By: OHCP GenPar (Bermuda), L.P.,

  its General Partner

 
By: OHCP MGP Partners (Bermuda), L.P.,

  its General Partner

 
By: OHCP MGP (Bermuda), Ltd.,

  its General Partner

 
By: /s/ John R. Monsky

  Name: John R. Monsky

  Title: Vice President

 
 

 OAK HILL CAPITAL PARTNERS II (CAYMAN), L.P.

 

 By: OHCP GenPar II (Cayman), L.P.,

  its General Partner

 
By: OHCP MGP Partners II (Cayman), L.P.,

  its General Partner

 
By: OHCP MGP II (Cayman), Ltd.,

  its General Partner

 
By: /s/ John R. Monsky

Name: John R. Monsky

Title: Vice President

 
 

 OAK HILL CAPITAL PARTNERS II (CAYMAN II), L.P.

 
By: OHCP GenPar II (Cayman), L.P.,

  its General Partner

 

By: OHCP MGP Partners II (Cayman), L.P.,

  its General Partner

 
By: OHCP MGP II (Cayman), Ltd.,

  its General Partner

 
By: /s/ John R. Monsky

  Name: John R. Monsky

  Title: Vice President

 
 

 OAK HILL CAPITAL MANAGEMENT PARTNERS II (CAYMAN), L.P.

 
By: OHCP GenPar II (Cayman), L.P.,

  its General Partner

 
By: OHCP MGP Partners II (Cayman), L.P.,

  its General Partner

 

By: OHCP MGP II (Cayman), Ltd.,

  its General Partner

 
By: /s/ John R. Monsky

  Name: John R. Monsky

  Title: Vice President

 


 
[Signature page to Second Amended and Restated Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 GENERAL ATLANTIC PARTNERS (BERMUDA), L.P.

                           
By: GAP (BERMUDA) LIMITED,

  its General Partner

 
By: /s/ Thomas J. Murphy

  Name: Thomas J. Murphy

  Title: Vice President

 
 

 GAP-W INTERNATIONAL, L.P.

 

 By: GAP (BERMUDA) LIMITED,

  its General Partner

 
By: /s/ Thomas J. Murphy

  Name: Thomas J. Murphy

  Title: Vice President

 
 

 GAPSTAR, LLC

                           
By: GENERAL ATLANTIC PARTNERS, LLC,

   its Sole Member

 
By: /s/ Thomas J. Murphy

Name: Thomas J. Murphy

Title: Vice President

 
 

 GAP COINVESTMENTS III, LLC

                           
By: /s/ Thomas J. Murphy

  Name: Thomas J. Murphy

  Title: A Managing Member

   
 

 GAP COINVESTMENTS IV, LLC

                         
By: /s/ Thomas J. Murphy

  Name: Thomas J. Murphy

  Title: A Managing Member

 
   

 GAPCO GMBH & CO.  KG

                         
By: GAPCO MANAGEMENT GMBH,

  its General Partner

 
By: /s/ Thomas J. Murphy

 Name: Thomas J. Murphy

 Title: Procuration Officer

 


 
[Signature page to Second Amended and Restated Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 GENPACT INVESTMENT CO. (BERMUDA) LIMITED

                           
By: /s/ Christopher G. Lanning

Name:  Christopher G. Lanning

Title: Director

 
By: /s/ John R. Monsky

Name:  John R. Monsky

Title: Director

 


 
[Signature page to Second Amended and Restated Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
                         
 

  WIH HOLDINGS

 
By: /s/ Shannon K. Woody

Name: Shannon K. Woody

Title: Director

 
 
 
 
 


 
[Signature page to Second Amended and Restated Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
GICO DIRECTORS
 
1.  
Gary Reiner

2.  
Mark F. Dzialga

3.  
Douglas M. Kaden

4.  
Denis J. Nayden

OTHER DIRECTORS
 
5.  
Pramod Bhasin

6.  
Robert G. Scott

7.  
John Barter

8.  
Jagdish Khattar

9.  
James C. Madden

10.  
Michael Spence



 



A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Second
Amended and Restated Shareholders Agreement dated as of June 6, 2011 (as the
same may be amended from time to time, the “Shareholders Agreement”) among
GENPACT LIMITED, a company organized under the laws of Bermuda, GENPACT GLOBAL
HOLDINGS (BERMUDA) LIMITED, a company organized under the laws of Bermuda,
GENPACT GLOBAL (BERMUDA) LIMITED, a company organized under the laws of Bermuda
and the other signatories thereto, as the same may be amended from time to
time.  Capitalized terms used, but not defined, herein shall have the meaning
ascribed to such terms in the Shareholders Agreement.
 
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and “Shareholder” under the Shareholders Agreement as of the date
hereof and shall have all of the rights and obligations of the Shareholder from
whom it has acquired Common Shares (to the extent permitted by Section 6.01 of
the Shareholders Agreement and, if the Joining Party is not a Permitted
Transferee, as specifically provided in Exhibit A attached hereto) as if it had
executed the Shareholders Agreement.  The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Shareholders Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
 
Date: __________, ____
 
[NAME OF JOINING PARTY]
 
 
 
By:
                                          

 
Name:

 
Title:

 
Address for Notices:
 


 


 


 


 

B-1
 
 

--------------------------------------------------------------------------------

 

AGREED ON THIS [_____] day of [__________], 200[_]:
 
GENPACT LIMITED
 
 
By:
                       

 
Name:

 
Title:

 



B-2
 
 

--------------------------------------------------------------------------------

 